Citation Nr: 0335064	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hiatal hernia, with gastrointestinal reflux disease and 
history of peptic ulcer disease.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.  The appellant is the Department of Veterans Affairs 
(VA)-recognized guardian of the veteran, who has been rated 
as incompetent by VA since January 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the San 
Juan, Puerto Rico, VA Regional Office (RO), which denied the 
above claims.


FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection for a psychiatric disorder; hypertension; and 
hiatal hernia, with gastrointestinal reflux disease and 
history of peptic ulcer disease, were previously denied by 
the Board in a decision dated in September 1999.

2.  In a decision dated in July 2001, the Board determined 
that new and material evidence had not been received to 
reopen the veteran's claims of entitlement to service 
connection for a psychiatric disorder; hypertension; and 
hiatal hernia, with gastrointestinal reflux disease and 
history of peptic ulcer disease.

3.  Evidence received since the July 2001 Board decision is 
not duplicative of evidence previously on file, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim of entitlement to service connection 
for a psychiatric disorder.

4.  Evidence received since the July 2001 Board decision does 
not bear directly and substantially upon the issue at hand, 
is either duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims of entitlement to service 
connection for hypertension and hiatal hernia, with 
gastrointestinal reflux disease and history of peptic ulcer 
disease.


CONCLUSIONS OF LAW

1.  The July 2001 Board decision which did not reopen the 
veteran's claims of entitlement to service connection for a 
psychiatric disorder; hypertension; and hiatal hernia, with 
gastrointestinal reflux disease and history of peptic ulcer 
disease is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1104 (2003).

2.  The evidence received since the July 2001 Board decision 
is new and material, and sufficient to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  The evidence received since the July 2001 Board decision 
is not new and material; thus, the requirements to reopen the 
claims of entitlement to service connection for hypertension 
and hiatal hernia, with gastrointestinal reflux disease and 
history of peptic ulcer disease, have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Notify and Assist

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her as to 
whether she or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate her claim by means of 
the discussions in the February 2002 rating decision, the May 
2002 Statement of the Case (SOC), and the June 2002 
Supplemental Statement of the Case (SSOC).  She was 
specifically told about the requirements to establish 
successful claims, and of the reasons that the evidence in 
her case was inadequate.  The appellant was further informed 
of which information and evidence she was to provide to VA 
and of which information and evidence VA would obtain on her 
behalf by means of the foregoing correspondence, as well as 
an October 2001 letter from the RO.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, VA has no 
outstanding duty to inform her that any additional 
information or evidence is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available VA and 
private medical treatment records.  There is no indication of 
relevant available medical records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded appropriate VA examinations 
in January 2002.  The Board notes, however, that 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A also provides that 
nothing in the duty-to-assist section shall be construed to 
require that a finally disallowed claim be reopened except 
when new and material evidence is presented or secured.

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003). 

In the present case, the RO informed the appellant in the 
October 2001 letter that it would be to her benefit to submit 
any additional evidence as soon as possible.  The RO also 
told the appellant that she should submit additional evidence 
within 60 days, but it also informed her that such evidence 
must be received by VA within one-year from the date of the 
letter or retroactive benefit would not be payable.  Thus, 
the RO notified the appellant that she ultimately had one 
year to submit evidence, and therefore, the Board finds that 
there is no prejudice to the appellant as a result of any 
legal deficiency in the VCAA notice furnished pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the appellant has one year to provide 
additional information or evidence.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claims on 
the merits.

II.  Finality/New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed. Reg 45620 (2001). Those provisions are 
only applicable to claims filed on or after August 29, 2001.  
As the appellant's claim of new and material evidence was 
received on September 12, 2001, the new regulatory criteria 
are applicable.

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  A veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. 38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. § 3.304(b) (2003).

Service connection for cardiovascular-renal disease, 
including hypertension, and psychosis may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The RO initially denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder, hypertension, 
and a stomach disorder by rating action dated in December 
1995.  The RO determined that there was no evidence of 
inservice incurrence or aggravation of the stated disorders 
and there was no post-service evidence relating said 
disorders to service.  This decision was appealed, and in a 
decision dated in September 1999, the Board denied the 
appellant's claims of entitlement to service connection for a 
psychiatric disorder; hypertension; and hiatal hernia, with 
gastrointestinal reflux disease and history of peptic ulcer 
disease.  This decision of the Board was final.  38 U.S.C.A. 
§§ 7104 (West 2002); 38 C.F.R. § 20.1104 (2003).  

Pursuant to a renewed claim and subsequent appeal by the 
appellant, in a decision of the Board dated in July 2001, the 
Board determined that sufficient new and material evidence 
had not been received with which to reopen her claims of 
entitlement to service connection for a psychiatric disorder; 
hypertension; and hiatal hernia, with gastrointestinal reflux 
disease and history of peptic ulcer disease.  This decision 
of the Board was final.  38 U.S.C.A. §§ 7104 (West 2002); 
38 C.F.R. § 20.1104 (2003).  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  "New" evidence is defined as evidence 
not previously submitted to agency decision-makers. 
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of the claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

At the time of the July 2001 Board decision, the evidence of 
record included daily sick reports from service which showed 
that the veteran was treated for an unnamed disability in 
February 1953.  There were no abstracts of hospitalizations 
from the Office of the Surgeon General found.  The report of 
the veteran's examination for separation from service showed 
no psychiatric, gastrointestinal, or cardiovascular 
abnormality.  The veteran's blood pressure reading was 
120/80.  It was commented that there was nothing in the 
veteran's present personal medical history of clinical 
significance.

Medical records of treatment subsequent to service did not 
show any evidence of psychiatric, cardiovascular or 
gastrointestinal disease within one year of the veteran's 
discharge from active duty.  The earliest treatment that was 
documented was contained in a statement from A.M. Portalatin, 
M.D., who, in February 1996, indicated that the veteran had 
been treated for hypertension and other ailments [the 
handwriting was illegible for some words] beginning in 1971.  
This was not related by Dr. Portalatin to service.  
Additional post-service private outpatient treatment records 
showed elevated blood pressure readings and treatment for a 
nervous disorder, schizophrenia, and malignant hypertension, 
not related by any physician to service.

The reports of several VA examinations conducted over the 
years (1985, 1987, 1997) concluded with diagnoses including 
organic brain syndrome, major depression, arterial 
hypertension, organic mental disorder, dementia, Alzheimer's 
disease with depression and psychotic features, peptic ulcer 
disease and hiatal hernia, gastroesophageal reflux by history 
and presenile dementia.  During a VA hospitalization in 1985, 
records indicated diagnoses of major depression and arterial 
hypertension.  None of these examination reports or hospital 
records related any of these disabilities to the veteran's 
period of service.

The record also included lay statements from two men who 
stated that they served with the veteran during 1952 and 
1953.  They both indicated that they recalled that the 
veteran was hospitalized during 1952 and treated for a 
nervous condition, stomach problems and hypertension.  The 
appellant indicated that the veteran started to receive 
treatment for a stomach disorder, nervous disorder, and high 
blood pressure soon after he returned from service in Korea.

The evidence submitted after the Board's September 1999 
denial of the appellant's claims consisted of a statement 
written by Dr. Portalatin dated in September 1997 which 
indicated that the veteran suffered from some maladies.  He 
reported that the veteran had stated that all of his 
pathology was acquired during his service in the Army.  The 
veteran had indicated that he was in combat.  [the 
handwriting was illegible for some words]. 

As the medical evidence of record failed to demonstrate 
competent evidence of a nexus of any of the claimed 
disabilities to service, the Board concluded in July 2001 
that new and material evidence with which to reopen the 
claims had not been received.

The evidence received subsequent to July 2001 is presumed 
credible for the purposes of reopening the appellant's claims 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

A medical report dated in September 2001 from J.A. Juarbe, 
M.D., states that the veteran was said to be a Korean War 
combat veteran who spent 13 months in a combat zone and was 
under fire in multiple occasions.  The veteran reported that 
while on active duty, he sustained a loss of consciousness 
due to hypertension and was hospitalized in Korea for around 
five weeks, and was treated for a nervous disorder, 
hypertension, and a stomach disorder.  Dr. Juarbe concluded 
that the veteran's physical conditions and depression started 
while on active duty.  He was also said to be suffering from 
chronic PTSD as a result of traumatic events experienced 
during his active duty in Korea.

A VA PTSD examination report dated in January 2002 shows that 
the examiner reviewed the claims folder in conjunction with 
the examination.  The examiner indicated that the veteran's 
only psychiatric hospitalization was from June 1985 to 
September 1985 wherein the final diagnosis was major 
depression.  He added that he was being followed at the 
mental hygiene clinic since 1997 for dementia.  It was also 
noted that there was evidence of record from a general 
practitioner who wrote that he treated the veteran for a 
variety of medical problems, including neurosis, from 1971.  
The examiner also referred to a history of diagnoses which 
included organic mental syndrome, dementia, Alzheimer's 
disease, and major depression.  On examination, the examiner 
indicated that the veteran was a poor historian due to his 
disability.  He was unable to recall exactly where he served 
and was unable to describe any significant stressors or any 
details regarding his military service or combat experiences.  
Although he met none of the diagnostic criteria for PTSD, he 
was diagnosed with dementia with depression.  The examiner 
did not indicate whether or not this was etiologically 
related to service.

In a June 2002 statement Dr. Juarbe indicated that the 
veteran could not give a lot of information regarding his 
service in Korea.  He indicated that after Korea, there was 
evidence of psychiatric treatment with multiple diagnoses.  
He concluded that it was more probable than not that the 
psychiatric condition had its onset while in combat (veteran 
had Combat Infantryman Badge with two bronze stars), and that 
far beyond any reasonable doubt, the veteran was exposed to 
multiple traumatic experiences in the Korean Front.

Psychiatric Disorder

The evidence received subsequent to the July 2001 Board 
decision, Dr. Juarbe's statements and the VA examination, is 
new in that it was not previously of record, and is 
significant as it provides a current diagnosis of a 
psychiatric disorder which Dr. Juarbe opined had its onset 
during service.  This evidence was not before VA in July 2001 
and is probative for the reasons and bases of denial.  For 
this reason, the Board finds that the evidence added to the 
record since July 2001 is so significant that it must be 
considered in order to fairly decide the claim.



Hypertension and Hiatal Hernia, with 
Gastrointestinal Reflux Disease and History of Peptic Ulcer 
Disease

The Board finds that new and material evidence has not been 
submitted to reopen the claims of entitlement to service 
connection for hypertension and hiatal hernia, with 
gastrointestinal reflux disease and history of peptic ulcer 
disease.

Dr. Juarbe's statements dated in September 2001 and June 
2002, although not previously of record, do not by themselves 
or when considered with previous evidence of record, relate 
to the fact that he has a current disability that is 
manifested as a result of his period of active service.  
Although Dr. Juarbe in September 2001 suggested that the 
veteran's physical conditions started while on active duty, 
he did not specify to what physical condition he had referred 
and offered no explanation as to how such conclusion had been 
reached.  Moreover, he did not indicate any current 
gastrointestinal disorder.  The Court has held that 
additional evidence, which consists of records of post-
service treatment that do not indicate that a condition is 
service-connected, is not new and material.  Cox v. Brown, 5 
Vet. App. 95, 99 (1993).

The Board has considered the appellant's statements which 
have been associated with the claims file.  Although presumed 
to be true, see Justus, they are repetitive of previous 
statements made to physicians and others which were 
previously considered by VA, and are therefore not new.  
Moreover, there is no evidence that the appellant possesses 
the requisite medical training or expertise necessary to 
render her competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Espiritu, 2 Vet. 
App. at 494.

Lay persons are not competent to offer medical opinions and 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  See Moray, 5 Vet. App. 211; 
Routen, 10 Vet. App. at 186 (lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
§ 5108).  Accordingly, in addition to not being new, the 
appellant's statements and annotations are not material to 
the issue.

The veteran has not presented any new evidence which relates 
to an unestablished fact necessary to substantiate the claim.  
The recently submitted evidence is either merely cumulative 
of previously submitted evidence or not so significant that 
it tends to show the nexus between hypertension and any 
current gastrointestinal disorder and service; the evidence 
submitted since the Board's last denial of these claims does 
not raise a reasonable possibility of substantiating the 
claims.  

Accordingly, the Board finds that the evidence received 
subsequent to the July 2001 Board decision is not new and 
material and does not serve to reopen the appellant's claims 
of entitlement to service connection for hypertension and 
hiatal hernia, with gastrointestinal reflux disease and 
history of peptic ulcer disease.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a psychiatric 
disorder having been submitted, the claim is reopened.  To 
this extent only, the appeal is granted.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for hypertension 
is not reopened.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a hiatal 
hernia, with gastrointestinal reflux disease and history of 
peptic ulcer disease is not reopened.


REMAND

A remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration and to comply with due process.  As noted 
above, the examiner at the VA examination in January 2002 did 
not provide an opinion as to the approximate onset of the 
veteran's current psychiatric disorder or its relationship to 
service, if any.  The veteran must be afforded a VA 
psychiatric examination to determine the etiology of any 
currently diagnosed psychiatric disorder, as well as to 
reconcile any conflicting medical evidence of record, as set 
forth below.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.

2.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination to determine the correct 
diagnosis of any psychiatric disorder(s) and 
its relationship, if any, to service.  The 
claims file must be made available to and 
reviewed by the examiner, and the examiner 
must annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  All 
necessary tests should be conducted and all 
clinical findings reported in detail.   

The examiner is requested to provide an 
opinion as to the diagnosis, approximate date 
of onset, and etiology of any psychiatric 
disorder found to be present.  The examiner 
should state whether it is at least as likely 
as not (50 percent or more) that any 
currently diagnosed psychiatric disorder 
found to be present had its onset during 
active service or is related to any in-
service disease, injury or incident.  

3.  The RO should review the claims folder 
and ensure that the foregoing development 
actions have been conducted and completed in 
full.  Specific attention is directed to the 
examination report.  If any report is 
deficient in any manner or fails to provide 
the specific opinion requested, it must be 
returned to the examiner for correction.  
38 C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO should readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained since the issuance 
of the June 2002 SSOC.  If the decision 
with respect to the claim remains adverse 
to the appellant, she and her 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The appellant and 
veteran need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	HOLLY E. MOEHLMANN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



